791 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BENTON COUNTY GENERAL HOSPITAL AND McNAIRY COUNTY GENERALHOSPITAL, Plaintiffs-Appellantsv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendants-Appellees.
84-5042
United States Court of Appeals, Sixth Circuit.
4/28/86

VACATED AND REMANDED


1
W.D.Tenn.

ORDER

2
This matter is before the Court for consideration of appellants' motion to remand to the district court for entry of an order of dismissal without consideration of the merits.  Appellee has not filed a response.


3
On the basis of this Court's recent decision in Cumberland Medical Center v. Secretary of Health, 781 F.2d 536 (6th Cir. 1986), it is clear that the order of the district court should be vacated and the cause remanded for further proceedings in light of that opinion.


4
It is ORDERED that the order of the district court be and hereby is vacated and the cause is remanded.